         Case 1:20-cv-00540-KD-N Document 14 Filed 04/12/21 Page 1 of 2                     PageID #: 34




    Mailer: U.S. District Court Alabama Southern

    Date Produced: 04/12/2021

    ConnectSuite Inc.:

    The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8335
    9500 41. Our records indicate that this item was delivered on 03/29/2021 at 02:16 p.m. in ORANGE
    BEACH, AL 36561. The scanned image of the recipient information is provided below.

    Signature of Recipient :




    Address of Recipient :




    Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
    please contact your local post office or Postal Service representative.

    Sincerely,
    United States Postal Service

    The customer reference number shown below is not validated or endorsed by the United States Postal
    Service. It is solely for customer use.

    This USPS proof of delivery is linked to the customers mail piece information on file
    as shown below:
     AUSTIN TANNER
     25910 CANAL ROAD
     SUITE 269
     ORANGE BEACH, AL 36561




    Customer Reference Number:               C2623783.15111221
    Return Reference Number                  20-CV-540-KD-N

2
    Case 1:20-cv-00540-KD-N Document 14 Filed 04/12/21 Page 2 of 2    PageID #: 35
USPS MAIL PIECE TRACKING NUMBER: 420365619214890194038335950041
MAILING DATE:     04/08/2021
DELIVERED DATE: 03/29/2021
CUSTOM1:


MAIL PIECE DELIVERY INFORMATION:
 AUSTIN TANNER
 25910 CANAL ROAD
 SUITE 269
 ORANGE BEACH, AL 36561



MAIL PIECE TRACKING EVENTS:
 03/26/2021 20:59     ACCEPTED AT USPS FACILITY 10                   MOBILE,AL 36619
 03/26/2021 21:59     PROCESSED THROUGH USPS FACILITY                MOBILE,AL 36619
 03/28/2021 19:16     PROCESSED THROUGH USPS FACILITY                MOBILE,AL 36619
 03/29/2021 09:05     ARRIVAL AT UNIT                                ORANGE BEACH,AL 36561
 03/29/2021 09:16     OUT FOR DELIVERY                               ORANGE BEACH,AL 36561
 03/29/2021 14:16     DELIVERED FRONT DESK/RECEPTION/MAIL ROOM       ORANGE BEACH,AL 36561
 04/08/2021 14:31     PRE-SHIPMENT INFO SENT USPS AWAITS ITEM        MOBILE,AL 36602
